Cite as: 560 U. S. ____ (2010)           1

                            Per Curiam

SUPREME COURT OF THE UNITED STATES
         UNITED STATES v. JUVENILE MALE
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

               No. 09–940    Decided June 7, 2010 


   PER CURIAM.
   In 2005, respondent was charged in the United States
District Court for the District of Montana with juvenile
delinquency under the Federal Juvenile Delinquency Act
(FJDA), 18 U. S. C. §5031 et seq. Respondent eventually
pleaded “true” to knowingly engaging in sexual acts with a
person under 12 years of age, which would have been a
crime under §§2241(c) and 1153(a) if committed by an
adult. In June 2005, the District Court accepted respon
dent’s plea and adjudged him delinquent. The court sen
tenced respondent to two years’ official detention and
juvenile delinquent supervision until his 21st birthday.
The court also ordered respondent to spend the first six
months of his juvenile supervision in a prerelease center
and to abide by the center’s conditions of residency.
   In 2006, Congress enacted the Sex Offender Registra
tion and Notification Act (SORNA), 120 Stat. 590, 42
U. S. C. §16901 et seq. With respect to juvenile offenders,
SORNA requires individuals who have been adjudicated
delinquent for certain serious sex offenses to register and
to keep their registrations current in each jurisdiction
where they live, work, and go to school. §§16911(8);
16913. In February 2007, the Attorney General issued an
interim rule specifying that SORNA’s requirements “apply
to all sex offenders, including sex offenders convicted of
the offense for which registration is required prior to the
enactment of [SORNA].” 72 Fed. Reg. 8897 (codified at 28
CFR §72.3 (2009)).
   In July 2007, the District Court revoked respondent’s
2            UNITED STATES v. JUVENILE MALE

                         Per Curiam

juvenile supervision, finding that respondent had failed to
comply with the requirements of the prerelease program.
The court sentenced respondent to an additional 6-month
term of official detention, to be followed by a period of
supervision until his 21st birthday. The Government,
invoking SORNA’s juvenile registration provisions, argued
that respondent should be required to register as a sex
offender, at least for the duration of his juvenile supervi
sion. As “special conditions” of his supervision, the court
ordered respondent to register as a sex offender and to
keep his registration current. App. to Pet. for Cert. 39a.
  The Ninth Circuit vacated the sex-offender-registration
requirements of the District Court’s order. 590 F. 3d 924
(2010). The Court of Appeals determined that “retroactive
application of SORNA’s provision covering individuals who
were adjudicated juvenile delinquents because of the
commission of certain sex offenses before SORNA’s pas
sage violates the Ex Post Facto Clause of the United
States Constitution.” Id., at 927. The court thus held that
“SORNA’s juvenile registration provision may not be
applied retroactively to individuals adjudicated delinquent
under the [FJDA].” Id., at 928.
  The United States asks us to grant certiorari to review
the Ninth Circuit’s determination that SORNA violates
the Ex Post Facto Clause as applied to individuals who
were adjudicated juvenile delinquents under the FJDA
prior to SORNA’s enactment. Before we can address that
question, however, we must resolve a threshold issue of
mootness. Before the Ninth Circuit, respondent chal
lenged only the conditions of his juvenile supervision
requiring him to register as a sex offender. But on May 2,
2008, respondent’s term of supervision expired, and thus
he no longer is subject to those sex-offender-registration
conditions. As such, this case likely is moot unless re
spondent can show that a decision invalidating the sex
offender-registration conditions of his juvenile supervision
                 Cite as: 560 U. S. ____ (2010)            3

                          Per Curiam

would be sufficiently likely to redress “collateral conse
quences adequate to meet Article III’s injury-in-fact re
quirement.” Spencer v. Kemna, 523 U. S. 1, 14 (1998).
  Perhaps the most likely potential “collateral conse
quenc[e]” that might be remedied by a judgment in re
spondent’s favor is the requirement that respondent re
main registered as a sex offender under Montana law.
(“By the time of the court of appeals’ decision, respondent
had become registered as a sex offender in Montana,
where he continues to be registered today.” Pet. for Cert.
29.) We thus must know whether a favorable decision in
this case would make it sufficiently likely that respondent
“could remove his name and identifying information from
the Montana sex offender registry.” Ibid. Therefore, we
certify the following question to the Supreme Court of
Montana, pursuant to Montana Rule of Appellate Proce
dure 15 (2009):
    Is respondent’s duty to remain registered as a sex of
    fender under Montana law contingent upon the valid
    ity of the conditions of his now-expired federal juve
    nile-supervision order that required him to register as
    a sex offender, see Mont. Code Ann. §§46–23–
    502(6)(b), 41–5–1513(1)(c) (2005); State v. Villanueva,
    328 Mont. 135, 138–140, 118 P. 3d 179, 181–182
    (2005); see also §46–23–502(9)(b) (2009), or is the duty
    an independent requirement of Montana law that is
    unaffected by the validity or invalidity of the federal
    juvenile-supervision conditions, see §46–23–502(10)
    (2009); 2007 Mont. Laws ch. 483, §31, p. 2185?
  We respectfully request that the Montana Supreme
Court accept our certified question. The court’s answer to
this question will help determine whether this case pre
sents a live case or controversy, and there is no controlling
appellate decision, constitutional provision, or statute on
point. Mont. Rule App. Proc. 15(3). We understand that
4           UNITED STATES v. JUVENILE MALE

                        Per Curiam

the Montana Supreme Court may wish to reformulate the
certified question. Rule 15(6)(a)(iii).
   The Clerk of this Court is directed to transmit to the
Supreme Court of Montana a copy of this opinion, the
briefs filed in this Court in this case, and a list of the
counsel appearing in this matter along with their names
and addresses. See Rules 15(5) and (6)(a)(iv). Further
proceedings in this case are reserved pending our receipt
of a response from the Supreme Court of Montana.

                                          It is so ordered.